Citation Nr: 0210595	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  97-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder (previously denied by the Board as being not well 
grounded).  

2.  Entitlement to service connection for a skin rash 
(previously denied by the Board as being not well grounded).  

3.  Entitlement to service connection for hair loss 
(previously denied by the Board as being not well grounded).  

4.  Entitlement to service connection for otitis externa 
(previously denied by the Board as being not well grounded).  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for inguinal lymph node 
hyperplasia.  

7.  Entitlement to service connection for right carpal tunnel 
syndrome.  

8.  Entitlement to service connection for a psychiatric 
disorder, exclusive of anxiety and depression.  

9.  Entitlement to service connection for a disorder 
manifested by sensitive and loosened teeth and a disorder 
manifested by thickened saliva.  

10.  Entitlement to an increased rating for fibromyalgia, 
currently evaluated 40 percent disabling.  

11.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paul H. Haller, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1989 to December 
1992, including service in Southwest Asia in support of the 
Persian Gulf War from October 1990 to April 1991.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), inter alia, 
contains a provision that removes the statutory requirement 
that a claimant must first submit a well-grounded claim in 
order to trigger VA's duty to assist the claimant in the 
development of the claim.  The VCAA also provides that, in 
the case of a claim for benefits that was denied or dismissed 
between July 14, 1999, and November 9, 2000, because the 
claim was not well grounded, the Secretary of Veterans 
Affairs shall, upon the request of the claimant or on the 
Secretary's own motion, order the claim readjudicated under 
chapter 51 of 38 United States Code as if the denial or 
dismissal had not been made.  

The Board's prior decision in this case, dated September 20, 
1999, denied service connection for a respiratory disorder, a 
skin rash, hair loss, and otitis externa on the basis that 
the veteran's claims were not well grounded.  Accordingly, 
this current decision of the Board will consider the 
veteran's claims as to those issues as if the September 1999 
decision did not exist.  

It should be noted that the appeal concerning the veteran's 
entitlement to service connection for a slightly upturned 
left tooth that was remanded by the Board in September 1999, 
is moot, inasmuch as a rating decision in March 2002 granted 
service connection for that disability.  The record does not 
reflect that the veteran has disagreed with either the rating 
or the effective date that were assigned by the RO.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The record does not show that the veteran currently has 
chronic respiratory disorder.  Neither does the record 
reflect any objective indications of manifestations of a 
chronic respiratory disability due to undiagnosed illness.  

3.  The record does not show that the veteran currently has a 
skin rash.  Neither does the record reflect any objective 
indications of manifestations of a skin rash due to 
undiagnosed illness.  

4.  The record does not show that the veteran currently has 
hair loss.  Neither does the record reflect any objective 
indications of manifestation of hair loss due to undiagnosed 
illness.  

5.  The record does not show that the veteran currently has 
otitis externa.  

6.  The record does not show that the veteran's tinnitus 
resulted from any disease or injury during service.  

7.  The veteran has inguinal lymph node hyperplasia that is 
shown to be at least 10 percent disabling, subsequent to her 
service in the Gulf War.  

8.  The record does not show that the veteran's right carpal 
tunnel syndrome resulted from any disease or injury during 
service.  

9.  The record does not show that the veteran currently has a 
psychiatric disorder, exclusive of anxiety and depression.  
Neither does the record reflect any objective indications of 
manifestation of a psychiatric disorder due to undiagnosed 
illness.  

10.  The record does not show that the veteran currently has 
a disorder manifested by sensitive and loosened teeth due to 
undiagnosed illness that is manifest to a degree of at least 
10 percent disabling.  No examiner has noted any objective 
indications of the veteran's alleged thickened saliva.  
Neither does the record reflect any clinical disorder 
manifested by thickened saliva or sensitive and loosened 
teeth.  

11.  The veteran is currently in receipt of the maximum 
schedular rating for fibromyalgia.  There is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's claim for an increased rating for fibromyalgia 
outside the norm.  

12.  The veteran is currently in receipt of the maximum 
schedular rating for irritable bowel syndrome.  There is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's claim for an increased rating for 
irritable bowel syndrome outside the norm.  


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

2.  A skin rash was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

3.  Hair loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

4.  Otitis externa was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2001).  

6.  Inguinal lymph node hyperplasia was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

7.  Right carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).  

8.  A psychiatric disorder, exclusive of anxiety and 
depression, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

9.  A disorder manifested by thickened saliva and by 
sensitive and loosened teeth was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2001).  

10.  Fibromyalgia is not more than 40 percent disabling.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.10, 4.71a, Code 5025 (2001).  

11.  Irritable bowel syndrome is not more than 30 disabling.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.10, 4.114, Code 7319 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of 
rating decisions in August 1995 and January 1997, statements 
of the case in August 1996 and December 1997, and 
supplemental statements of the case dated through March 2002, 
the veteran and her representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate her claims.  In addition, by 
letter dated in March 2001, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  The RO subsequently received considerable 
additional evidence that is pertinent to the veteran's 
appeal.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  Pursuant 
to the VCAA, VA's duty to provide a medical examination or 
obtain a medical opinion is triggered only when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 66 
Fed. Reg. at 45,631 (to be codified as amended at 38 C.F.R. § 
3.159(c)(4)).  A medical examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  As discussed in detail below, the Board finds 
that the evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b) (2001).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2001).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, provided that such disability: 

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2006; 
and 

(ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical 
diagnosis. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1) Fatigue 
(2) Signs or symptoms involving skin 
(3) Headache 
(4) Muscle pain 
(5) Joint pain 
(6) Neurologic signs or symptoms 
(7) Neuropsychological signs or symptoms 
(8) Signs or symptoms involving the respiratory system 
(upper or lower) 
(9) Sleep disturbances 
(10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms 
(12) Abnormal weight loss 
(13) Menstrual disorders. 

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317 (2001).  

The Board notes that the veteran has testified at two 
personal hearings during the pendency of her appeal, in 
February 1998 and April 1999.  However, she did not address 
at either hearing any of the disabilities for which she is 
seeking service connection.  

Respiratory disorder

The service medical records indicate that the veteran was 
seen on occasion for flu-like symptoms.  The report of her 
examination prior to discharge noted her complaint of recent 
flu symptoms, but no pertinent abnormal clinical findings 
were reported by the examiner and no diagnosis of a 
respiratory disorder was listed.  

The report of a February 1993 VA respiratory examination 
notes the veteran's complaint of an intermittent cough, but 
the examination was reportedly normal.  A VA general medical 
examiner indicated at that time that, although the veteran 
reported a history of chronic bronchitis, she denied any 
chronic cough, wheezing, shortness of breath, or chest pain.  

At the time of a May 1994 VA outpatient visit, a diagnosis of 
bronchitis was listed.  The veteran reported having a 
productive cough, but the examiner noted no pertinent 
abnormal clinical findings.  

A VA examiner in August 1994 noted the veteran's complaint of 
shortness of breath and occasional flu-like symptoms.  No 
pertinent abnormal clinical findings were reported and no 
diagnosis of a respiratory disorder was given.  Pulmonary 
function testing at that time revealed an FEV-1 of 2.80 and 
an FEV-1/FVC of 82%, findings that were noted to be normal.  

At the time of an August 2000 VA clinic visit, the veteran 
reported having occasional shortness of breath.  On 
examination, the lungs were clear to auscultation, without 
wheezes, rales, or rhonchi.  The examiner did not list a 
diagnosis of any respiratory disorder.  

The veteran has claimed entitlement to service connection for 
a respiratory disorder, primarily as due to undiagnosed 
illness as a result of her service during the Gulf War.  Such 
entitlement must be evaluated on the basis of the provisions 
of 38 C.F.R. § 3.317, as well as all other regulations 
pertaining to service connection.  

As set forth above, § 3.317 requires objective indications of 
symptoms or signs of a chronic disability due to undiagnosed 
illness that are shown to a compensable degree.  In this 
case, there is no medical evidence of any symptoms or signs 
of a chronic respiratory disorder.  The veteran has reported 
to examiners that she has had shortness of breath and a cough 
and also a history of chronic bronchitis.  However, no 
pertinent abnormal clinical findings have been noted by any 
examiner and pulmonary function testing has yielded normal 
results.  Further, the diagnosis of chronic bronchitis noted 
in the clinical records appears to have been based solely on 
the veteran's own report of such a history; it does not 
constitute independent verification of such a disorder.  
There simply are no objective indications of any chronic 
respiratory disability.  Therefore, the criteria for service 
connection for a respiratory disorder as due to undiagnosed 
illness are not met.  

Also, because the medical evidence does not demonstrate that 
the veteran currently has any chronic respiratory disorder, 
whether or not such a disorder is related to service, none of 
the criteria for service connection under the provisions of 
38 U.S.C.A. §§ 1110, 1131 are met.  

The principle of affording the claimant the benefit of the 
doubt is not applicable in this case.  38 U.S.C.A. § 5107(b).  

Accordingly, service connection for a respiratory disorder is 
denied.  

Skin rash

Although the veteran reported at the time of her separation 
examination in 1992 that she had had a rash on her right 
forearm in 1989, no rash was noted by the examiner on her 
separation examination report.  A VA general medical examiner 
in February 1993 noted that there were no rashes present.  
Another VA examiner in November 1994 indicated that the 
veteran's skin was warm and moist, but did not list any 
pertinent abnormal clinical findings.  

Although a June 1995 VA outpatient examiner reported a 6mm 
posterior scaly scalp lesion with erythema, noting 
"? Comedone," no subsequent examiner has reported such a 
finding or any other clinical findings indicative of a skin 
rash.  During a VA clinic visit in August 2000, the examiner 
noted no rash, despite the veteran's report of such a rash.  

While the medical evidence does indicate that a skin lesion 
(for which a definite diagnosis was not assigned) was noted 
on one occasion since the veteran's separation from service, 
that record does not indicate that the lesion was chronic.  
The finding that the veteran does not have a chronic skin 
rash is further supported by the fact that no examiner from 
the time of the veteran's separation from service in 1992 
until 1995 noted any skin rash and by the fact that no 
subsequent examiner has reported that the veteran has a skin 
rash.  There simply is no medical evidence (objective 
indications) that the veteran currently has a chronic 
disability manifested by a skin rash, due to undiagnosed 
illness or any other cause.  

Therefore, the Board concludes that the criteria for service 
connection for a skin rash under the provisions of 38 C.F.R. 
§ 3.317 are not met.  Moreover, because there is no medical 
evidence that the veteran now has any chronic skin rash that 
is due in any way to service, service connection is also not 
established on the basis of direct service incurrence.  
38 U.S.C.A. §§ 1110, 1131.  

Because the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.  

Service connection for a skin rash is denied.  

Hair loss

The report of the veteran's separation examination lists no 
complaint or clinical findings relative to any hair loss.  VA 
examiners in August and November 1994 noted the veteran's 
complaint of hair loss, but no clinical findings of any areas 
of hair loss were reported.  The medical records are 
otherwise completely negative for evidence of any hair loss.  

As noted above, the provisions of 38 C.F.R. § 3.317 require 
objective evidence of the claimed manifestations and service 
connection under 38 U.S.C.A. §§ 1110, 1131 requires that the 
veteran currently have the claimed disability.  Lacking any 
medical evidence that the veteran now has any disability 
manifested by hair loss, service connection for hair loss 
must be denied.  The provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.  

Otitis externa

On the report of the veteran's separation examination, she 
indicated that she did not have, nor had she ever had, ear 
trouble; no pertinent abnormal clinical findings were listed 
by the examiner.  

The report of the February 1993 VA compensation examination 
reported is negative for any pertinent abnormal clinical 
findings.  During a VA hospitalization in November 1994, the 
examiner did not note any abnormal clinical findings 
regarding the veteran's external ear canals.  A VA 
audiologist in August 1996 noted the veteran's report of one 
episode of external otitis that was treated with drops.  No 
current complaints or abnormal clinical findings were listed.  
At the time of a VA ear examination in July 2000 it was noted 
that, other than a healed scar on the right tympanic 
membrane, the examination was completely normal.  

Inasmuch as otitis externa is a defined disorder with a 
definite clinical diagnosis, service connection for such a 
disorder under the provisions of 38 C.F.R. § 3.317 is 
precluded.  

Absent any medical evidence that the veteran now has or has 
ever had otitis externa, service connection under the 
provisions of 38 U.S.C.A. §§ 1110, 1131 must be denied.  The 
benefit of the principle is not applicable.  

Tinnitus

Tinnitus was not reported by the veteran or the examiner at 
the time of her separation examination.  The veteran did 
report ringing in her ears at the time of a VA 
hospitalization in November 1994.  An August 1995 VA 
audiologist noted the veteran's complaint of constant high-
pitched tinnitus in both ears that sometimes varied in 
intensity.  In September 1996, a VA audiologist reported that 
the veteran's hearing sensitivity was normal bilaterally and 
that she had constant tinnitus of unknown etiology.  On VA 
ear examination in July 2000, it was noted that the veteran 
had intermittent daily tinnitus in both ears.  

Inasmuch as tinnitus is a known disorder with a definite 
clinical diagnosis, service connection for that disorder 
under the provisions of 38 C.F.R. § 3.317 is precluded.  

Because the medical record shows that tinnitus was first 
manifest in 1994, more than 1 year after the veteran's 
separation from service, service connection for the disorder 
may not be presumed as an organic disease of the nervous 
system, under the provisions of 38 C.F.R. §§ 3.307, 3.309.  

Although the medical record clearly reflects that the veteran 
now has tinnitus, no examiner has attributed the disorder to 
any disease or injury in service.  Moreover, an examiner in 
1996 specifically indicated that the tinnitus was of unknown 
etiology.  Inasmuch as the record already contains a medical 
opinion as to the etiology of the veteran's tinnitus and 
seeing as there is no medical evidence indicating that the 
tinnitus may be due to service, the Board finds that an 
additional medical opinion in this regard is not necessary.  

Lacking medical evidence that the veteran's tinnitus resulted 
from a disease or injury incurred in service, service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
1131.  Because the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt principle is 
not applicable.  

Inguinal lymph node hyperplasia

The veteran did not provide a history of or current complaint 
regarding any inguinal lymph node hyperplasia at the time of 
her separation examination, and the examiner did not report 
any pertinent abnormal clinical findings.  

A VA general medical examiner in February 1993 noted that no 
adenopathy was found.  During a VA hospitalization in 
November and December 1994, a tender right inguinal lymph 
node was noted; an aspiration biopsy revealed no malignancy, 
but findings were consistent with mild hyperplasia.  

At the time of a VA clinic visit in October 1997, the veteran 
reported that she had had swollen lymph nodes all over since 
her return from the Gulf War.  On examination, there was 
shotty adenopathy bilaterally in the anterior cervical area, 
in both groins, and on the lateral aspect of the left thigh.  
The examiner specifically noted a 1-2cm, firm, non-mobile 
nodule in the right groin.  Lymphadenopathy was diagnosed.  

On VA compensation examination in July 2000, it was noted 
that the veteran had a history of bilateral inguinal lymph 
node hyperplasia that was first noted in 1995 and that she 
recently also reported some tender adenopathy in both 
axillary areas.  On examination, there were some slightly 
firm, slightly hypertrophied bilateral inguinal nodes.  
According to the examiner, "None is exquisitely tender or 
very, very enlarged."  In addition, the examiner noted some 
"normal feeling" nodes in both axillae which were 
"questionably slightly tender," "but no very, very large 
or very, very tender nodes" were found.  The examiner's 
diagnosis was lymph node hyperplasia, chronic and subacute, 
with residuals.  

The record clearly shows that the veteran has hyperplasia of 
inguinal lymph nodes which was first noted well after her 
separation from service.  In addition, other examiners have 
noted adenopathy in other areas.  No definite clinical 
diagnosis has been assigned to account for the clinical 
finding of lymph node hyperplasia.  Thus, the manifestation 
falls under the purview of 38 C.F.R. § 3.317.  

However, § 3.317 requires that the signs or symptoms be 
manifest to a compensable degree to qualify for service 
connection under that section.  No diagnostic code 
specifically evaluates symptoms due to lymph node 
hyperplasia.  While the Board can find no authority for 
assigning a compensable evaluation for a similar 
manifestation in the absence of some degree of impairment, 
the recent VA examiner did indicate that there were axillary 
nodes that were slightly tender.  Although the examiner 
appeared to try to minimize the size and degree of tenderness 
of the identified nodes, he nevertheless found that the 
veteran did have chronic lymph node hyperplasia with 
residuals and that at least some of the nodes were tender.  

The Board notes that Diagnostic Code 7804 indicates that a 10 
percent evaluation is warranted for a tender and painful 
scar.  Analogizing the veteran's tender nodes to a tender 
scar and affording her the benefit of the doubt, the Board 
finds that the veteran's inguinal lymph node hyperplasia has 
been manifest to a degree of 10 percent or greater following 
her service in the Southwest Asia Theater of Operations 
during the Gulf War.  

Accordingly, service connection for inguinal lymph node 
hyperplasia is granted under the provisions of 38 C.F.R. 
§ 3.317.  

Right carpal tunnel syndrome

At the time of her separation examination, the veteran did 
not report any right wrist or hand complaints and the 
examiner did not note any pertinent abnormal clinical 
findings.  A VA general medical examiner in February 1993 
noted that no localizing neurological deficits were found.  
Another examiner in November 1994 stated that muscle strength 
was 5/5 in all muscle groups and the sensory examination was 
intact throughout.  

On admission to a VA facility in November and December 1994 
to evaluate a number of the veteran's complaints, the veteran 
expressed no specific neurological complaints and the 
neurological examination was reportedly completely normal.  
However, on electromygraphic studies, an incidental finding 
of mild right carpal tunnel syndrome was made.  Right carpal 
tunnel syndrome was again noted on VA examination in July 
2000.  The veteran reported having aching and occasional 
tingling in her right hand, always related to activities with 
her hands.  On examination, Tinel's and Phalen's signs were 
negative and grip strength appeared grossly normal.  

Inasmuch as carpal tunnel syndrome is a clinical diagnosis of 
a recognized disorder, service connection under the 
provisions of 38 C.F.R. § 3.317 is precluded.  

In addition, carpal tunnel syndrome was first documented 
during a hospitalization in November and December 1994, 
approximately 2 years after the veteran's separation from 
service.  Even at that time, the clinical findings were 
normal; the diagnosis appears to have been made on the basis 
of electromyographic studies alone.  Recent examiners have 
noted the veteran's complaint of aching and occasional 
tingling in her right hand, always related to activities with 
her hands; the clinical evaluation, however, has remained 
negative.  No examiner has opined that the disorder resulted 
from any disease or injury during service.  

Although the veteran has a clear diagnosis of right carpal 
tunnel syndrome, there is no medical evidence that the 
disorder is due to service or even that it might have had its 
origins in service.  Lacking such evidence, the Board finds 
that an additional medical opinion regarding the etiology of 
the veteran's carpal tunnel syndrome is not necessary.  
Further, in the absence of medical evidence that the disorder 
is related to service in any way, the basic criteria for 
service connection are not met.  38 U.S.C.A. §§ 1110, 1131.  
Therefore, service connection for right carpal tunnel 
syndrome is denied.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.  

Psychiatric disorder, exclusive of anxiety and depression

The veteran indicated at the time of her separation 
examination that she had no history of depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  The examiner noted no pertinent 
abnormal clinical findings and stated that the psychiatric 
examination was normal.  

At the time of a February 1993 VA psychiatric examination, 
the veteran reported no psychiatric symptoms and the examiner 
indicated that no psychiatric disorder was evident.  A VA 
psychologist, in October 1994, listed a diagnosis of 
adjustment disorder with anxiety, secondary to multiple 
medical problems and chronic pain.  A report by a private 
psychologist in May 1995 lists a diagnosis of panic disorder 
without agoraphobia.  In July 1996, a VA psychologist 
diagnosed adjustment disorder with mixed emotional features, 
rule out anxiety disorder.  

During a VA mental health clinic visit in November 1998, the 
veteran expressed no symptoms of depression.  The examiner's 
assessment was of no psychiatric diagnosis, rule out major 
depressive disorder and rule out PTSD.  

On VA psychiatric examination in July 2000, the veteran 
reported that she had had progressive difficulty with her 
emotions over the previous 6 years.  She described having a 
sleep disorder and anxiety in crowds, which she avoided.  She 
also indicated that she had "somewhat of a depressed mood," 
especially when she was having problems with pain due to her 
fibromyalgia and other physical complaints.  She denied any 
suicidal ideation or difficulty with her temper.  The veteran 
noted that she was close to her family, but felt detached 
from them.  She described one "flashback" to the Gulf War 
during a sandstorm in Arizona and said that she had 
occasional disturbing thoughts of her time spent in the Gulf.  
She denied any inpatient psychiatric treatment, but stated 
that she was treated as an outpatient in 1997; she indicated 
that she was then taking no medication.  The veteran reported 
that she last worked as an aid in a physical therapist's 
office in 1998, but quit because she could not handle the 
stress or the physical demands.  The examiner commented that 
the veteran's anxiety and difficulty in crowds did result in 
some occupational and social impairment and that the veteran 
freely stated that the major initiator of her dysphoria was 
her physical complaints.  In March 2001, a VA psychiatrist 
noted that the veteran had some symptoms of depression in the 
context of chronic pain.  She was sleeping better, but still 
not well.  

Although a couple examiners from 1994 to 1996 diagnosed 
adjustment disorder, it seemed clear even then that the 
veteran's psychiatric symptoms were, for the most part, 
secondary to her multiple medical problems and chronic pain.  
More recent examiners have directly attributed the veteran's 
depression and anxiety to her chronic pain.  Because 
depression and anxiety are included in the criteria for 
evaluating fibromyalgia, separate service connection for 
those disorders would constitute impermissible pyramiding and 
is therefore precluded.  38 C.F.R. § 4.14 (2001).  

No recent examiner has diagnosed any other psychiatric 
disorder that may be due to service, nor has any recent 
examiner described any psychiatric symptomatology that is not 
otherwise due to the veteran's service-connected 
fibromyalgia.  In the absence of any such symptomatology or 
diagnosis, service connection for a psychiatric disorder, 
exclusive of anxiety and depression, must be denied under the 
provisions of 38 C.F.R. § 3.317 and 38 U.S.C.A. §§ 1110, 
1131.  

The provisions of 38 U.S.C.A. § 5107(b) are not applicable.  

Disorder manifested by sensitive and loosened teeth and a 
disorder manifested by thickened saliva

At the time of her separation examination, the veteran did 
not report any complaints of sensitive or loosened teeth or 
thickened saliva.  The examiner indicated that examination of 
the mouth was normal and that the dental examination was 
acceptable; no pertinent abnormal clinical findings were 
listed.  

A VA examiner in August 1994 noted the veteran's complaint 
that her teeth were sensitive to toothpaste.  She also 
indicated that she had thickened saliva and loose teeth; the 
examiner did not list any clinical findings relative to those 
complaints.  An examiner in November 1994 noted that there 
was no oral or pharyngeal exudate, but did not comment on the 
character of the veteran's saliva.  On examination in the 
dental clinic in December 1994, the examiner reported that 
the veteran's oral health was excellent, except for tooth 
#11.  (The problem tooth was actually later identified as #10 
and service connection has been established for that tooth.)  

A VA dental examiner in July 2000 noted the veteran's 
complaints of "thickening of the saliva" and "loosening of 
the teeth," as well as thermal sensitivity of the anterior 
left maxillary teeth.  The examiner indicated that the 
veteran's salivary consistency seemed normal.  He noted Class 
I mobility on teeth numbers 9, 10, 13, 24, and 26, but 
ascribed no significance to that finding.  His "assessment 
and dental diagnoses" did not mention any abnormality of 
sensation or loosening of the teeth, nor did his recommended 
treatment refer to such abnormalities.  

First, no examiner has noted any abnormality of the veteran's 
saliva.  Moreover, the most recent VA dental examiner 
specifically stated that the consistency of the veteran's 
saliva seemed normal.  In the absence of any objective 
indications of the claimed symptom or any disorder manifested 
by such symptom, service connection for thickened saliva 
under the provisions of both 38 C.F.R. § 3.317 and 
38 U.S.C.A. §§ 1110, 1131 must be denied.  

Second, the Board notes that there are no objective 
indications of the veteran's claimed sensitive teeth, which 
appears to be purely a subjective complaint.  Further, the 
July 2000 dental examiner reported Class I mobility of 
several teeth.  Moreover, no examiner has diagnosed any 
dental or other condition that is manifest by the veteran's 
claimed symptoms.  However, to the extent that either of 
those symptoms or findings may represent a manifestation of 
some undiagnosed disorder, to establish service connection 
under the provisions of 38 C.F.R. § 3.317 they must be 
present to a degree of at least 10 percent.  No diagnostic 
code in the rating schedule contains criteria that mention 
sensitivity or loosening of the teeth.  Nevertheless, Code 
9913, the only diagnostic code that specifically applies to 
the teeth, indicates that in order for a 10 percent 
evaluation to be assigned, either all of the upper teeth or 
all of the lower teeth or all of the upper and lower teeth on 
one side must be missing.  In the Board's view, the degree of 
impairment that may have resulted from the veteran's 
complaints is far less than the degree of impairment caused 
by missing half of one's teeth.  Accordingly, the Board finds 
that any disability manifested by the veteran's complaints 
regarding her teeth is not at least 10 percent disabling.  

Therefore, service connection for sensitive and loosened 
teeth under the provisions of 38 C.F.R. § 3.317 is not 
established.  In addition, inasmuch as there is no medical 
evidence that any sensitivity or loosening of her teeth is 
due to service, service connection under the provisions of 
and 38 U.S.C.A. §§ 1110, 1131 is also not established.  
Therefore, service connection for sensitive a disorder 
manifested by sensitive and loosened teeth is denied.  

The preponderance of the evidence is against the veteran's 
claim.  38 U.S.C.A. § 5107(b).  

Increased rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Fibromyalgia

Fibromyalgia, with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, is to be evaluated as follows:  

For symptoms that are constant, or nearly so, and refractory 
to therapy, a 40 percent rating is to be assigned.  If the 
symptoms are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 
20 percent evaluation is warranted.  A 10 percent rating is 
appropriate for symptoms that require continuous medication 
for control.  Code 5025.  

VA clinic records dated from 1994 through 2001 generally show 
ongoing treatment for complaints relative to chronic pain and 
also for symptoms of depression.  

On VA compensation examination in July 2000, the veteran 
indicated that even the most benign types of exertion caused 
her to have extreme fatigue, although she was able to do some 
mild exercises in physical therapy.  She also reported that 
she had "constant daily aches and pains pretty much in all 
of her musculoskeletal systems, from the top of her neck all 
the way down to the tips of her toes," with the pain 
increasing whenever she used her arms and legs.  She 
described trouble with her back, shoulders, and arms, with 
pains in her forearms, arms, lower legs, neck, feet, chest, 
and abdominal musculature bilaterally.  In addition, she 
reported that she continued to be bothered by irritable bowel 
syndrome, including colitis and duodenitis.  The veteran 
indicated that because of the above symptoms, she had been 
unable to work since 1998.  The examiner also noted her 
report that she then had symptoms of depression and anxiety.  
On examination, the veteran reported trigger or tender points 
at the base of her neck bilaterally, the tips of her 
shoulders bilaterally, the medial aspects high and low on 
both scapulae, the sacroiliac and hip areas, and her thighs, 
knees, hands, fingers, forearms, the lateral epicondyle 
areas, and also over other parts of the lower extremities.  
The examiner commented that all of the trigger points that 
are usually indicated with fibromyalgia were noted by the 
veteran bilaterally, as well as other areas of muscle which 
are not normally involved, such as fingers and forehead.  
Muscle strength in the areas was grossly within normal 
limits.  

During an outpatient clinic visit in September 2000, the 
veteran reported that her fibromyalgia was generally "ok," 
and she was taking Robaxin and naproxen for it.  She 
indicated that her chronic back pain was essentially 
unchanged.  She also still noted tingling/numbness in her 
toes and feet at times and shooting pain in her right leg at 
times.  

At the time of a visit in December 2000, the veteran sought 
pharmacologic therapy for her chronic pain and referral to a 
pain management group which she had previously attended.  It 
was noted that, despite her physical limitations, she 
remained fairly active, e.g., going to the gym three times a 
week, going to the library weekly, making an effort to do 
daily errands outside the home, going to church regularly, 
and maintaining a supportive group of friends with whom she 
interacted on a regular basis.  No clinical findings 
regarding fibromyalgia were reported.  

The veteran continued to report to a VA examiner in December 
2000 and March 2001 that she continued to have symptoms of 
depression, anxiety around crowds, and some difficulty 
sleeping, although she had been sleeping better.  During both 
clinic visits, the examiner assigned a Global Assessment of 
Functioning score of 63, indicating that she had some mild 
symptoms, but was generally functioning pretty well.  

At a personal hearing in February 1998, the veteran testified 
primarily regarding other disabilities, but indicated that 
she had pain "just about everywhere" on being touched.  She 
also noted that her eligibility for Social Security 
disability benefits had been established based on all of her 
disabilities.  The veteran also testified at a 
videoconference hearing before the undersigned Member of the 
Board in April 1999; her testimony at that hearing concerned 
disabilities other than her fibromyalgia.  

The Board notes that a 40 percent evaluation for the 
veteran's fibromyalgia is currently in effect.  That 
evaluation is the highest rating available for the disability 
under the rating schedule and reflects significant 
disability.  Further, the Board believes that the 
manifestations of the veteran's fibromyalgia, including her 
symptoms of anxiety and depression, are commensurate with the 
criteria for the currently assigned 40 percent rating.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has recently been hospitalized for treatment 
of her fibromyalgia.  Neither does the record reflect marked 
interference with employment.  She has submitted no evidence 
of excessive time off from work due solely to the disability 
or of concessions made by her employer because of her 
fibromyalgia.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  

The Board is aware that the veteran is currently in receipt 
of Social Security disability benefits and that a total 
disability rating based on individual unemployability has 
also been assigned.  However, the record clearly indicates 
that both of those determinations were made based on the 
overall severity of the veteran's various disabilities, not 
just her fibromyalgia.  

Inasmuch as the Board has concluded that no higher schedular 
rating is available and that the criteria for an 
extraschedular rating have not been met, an increased rating 
for the veteran's fibromyalgia is not warranted.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt principle is not applicable.  

Irritable bowel syndrome

Severe irritable colon syndrome, manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent 
evaluation.  For moderate disability, shown by frequent 
episodes of bowel disturbance with abdominal distress, a 
10 percent rating is appropriate.  When the disability is 
mild, with disturbances of bowel function and occasional 
episodes of abdominal distress, a noncompensable evaluation 
is for application.  Code 7319.  

A VA outpatient record dated in August 1994 indicates that 
the veteran's weight was 119 pounds.  

On VA compensation examination in July 2000, the veteran 
reported that she would have only one to two bowel movements 
per week, followed by multiple bowel movements, up to seven 
or eight in one day, ranging from rock hard stools to watery 
diarrhea.  Her bowel movements would be accompanied by 
crampy, pre- and post-defecatory pain and nausea.  She also 
complained of a bloated feeling after the bowel movements.  
The veteran indicated that she took a variety of medications 
and stuck to a high-fiber diet.  Other than some tenderness 
over her entire abdomen, no abnormal clinical findings were 
noted.  The veteran's weight was 136 pounds, which was the 
weight noted on her separation examination report in October 
1992.  

At the time of a VA outpatient clinic visit in September 
2000, the veteran indicated that the symptoms due to her 
irritable bowel syndrome were essentially unchanged.  During 
a visit in December 2000, she stated that her appetite was 
low, although it had not recently changed, and she attributed 
that to her irritable bowel syndrome.  She denied recent 
weight loss.  No specific gastrointestinal clinical findings 
were noted by the examiner.  

At a personal hearing in February 1998, the veteran testified 
primarily regarding other disabilities, but she also reported 
symptoms due to her irritable bowel syndrome that were 
essentially as described above.  She indicated that she was 
very limited in what she could eat without producing symptoms 
and that she was taking a stool softener.  She also noted 
that her eligibility for Social Security disability benefits 
had been established based on all of her disabilities.  The 
veteran also testified at a videoconference hearing before 
the undersigned Member of the Board in April 1999; her 
testimony at that hearing concerned disabilities other than 
her irritable bowel syndrome.  

The Board notes that a 30 percent evaluation for the 
veteran's irritable bowel syndrome is currently in effect.  
That evaluation is the highest rating available for the 
disability under the rating schedule and reflects a severe 
level of disability.  Importantly, the manifestations of the 
veteran's irritable bowel syndrome, as shown by the medical 
records, VA examinations, and her own statements, fit 
squarely within the criteria for a 30 percent rating.  

In this case, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level due to her 
irritable bowel syndrome.  There is no evidence that she has 
recently been hospitalized for treatment of the disability.  
Neither does the record reflect marked interference with 
employment.  She has submitted no evidence of excessive time 
off from work due solely to the disability or of concessions 
made by her employer because of the irritable bowel syndrome.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  38 C.F.R. 
§ 3.321(b).  

The Board is aware that the veteran is currently in receipt 
of Social Security disability benefits and that a total 
disability rating based on individual unemployability has 
also been assigned.  However, the record clearly indicates 
that both of those determinations were made based on the 
overall severity of the veteran's various disabilities, not 
just her irritable bowel syndrome.  

Inasmuch as the Board has concluded that no higher schedular 
rating is available and that the criteria for an 
extraschedular rating have not been met, an increased rating 
for the veteran's irritable bowel syndrome is not warranted.  
Because the Board has found that the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.  


ORDER

Service connection for a respiratory disorder is denied.    

Service connection for a skin rash is denied.  

Service connection for hair loss is denied.  

Service connection for otitis externa is denied.  

Service connection for tinnitus is denied.  

Service connection for inguinal lymph node hyperplasia is 
granted.  

Service connection for right carpal tunnel syndrome is 
denied.  

Service connection for a psychiatric disorder, exclusive of 
anxiety and depression, is denied.  

Service connection for a disorder manifested by sensitive and 
loosened teeth and a disorder manifested by thickened saliva 
is denied.  

An increased rating for fibromyalgia, currently evaluated 
40 percent disabling, is denied.  

An increased rating for irritable bowel syndrome, currently 
evaluated 30 percent disabling, is denied.  


		
	V. L. JORDAN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

